                          CASE 0:17-cv-00938-DWF-LIB Document 132 Filed 12/20/19 Page 1 of 1




                                       IN THE UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF MINNESOTA

                                              CIVIL MOTION HEARING
 Daniel A. Rassier, et al.,                          )                     COURT MINUTES
                                                     )                BEFORE: Donovan W. Frank
                             Plaintiff(s)            )                 United States District Judge
                                                     )
 v.                                                  )   Case Number:       CV 17-938 DWF/LIB
                                                     )   Date:              December 20, 2019
                                                     )   Court Reporter:    Lynne Krenz
 John L. Sanner, et al.,                             )   Courthouse:        St. Paul
                                                     )   Courtroom:         7C
                           Defendant(s).             )   Time Commenced: 10:29 AM
                                                     )   Time Concluded: 11:12 AM
                                                     )   Sealed Time in Court:
                                                     )   Time in Court:      43 Minutes



 APPEARANCES:

              Plaintiff: Michael B Padden
              Defendant: Andrew A. Wolf


 PROCEEDINGS:

 Hearing on:

 MOTION for Summary Judgment filed by Pam Jensen, John L. Sanner, Stearns County,
 Minnesota. (Wolf, Andrew) [Doc. No. 103]

 IT IS ORDERED:

               Submitted
               Written order forthcoming.
              .
                                                                                        s/L. Sampson
                                                                                   Courtroom Deputy




M:\templates\cv-motion - Art III wpt                                                            Form Modified: 04/2013
